DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-11 are pending and have been examined in this Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 uses the terms “countdown” and “countdown timer”.  Consistent terminology should be used.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent Application Publication 2010/0253494 to Inoue in view of U.S. Patent Application Publication 2014/0267263 to Beckwith et al.
As per claim 1, Inoue discloses a method for assisting a driver of a motor vehicle during a turning maneuver (Inoue; At least the abstract), comprising:
detecting an intention of the driver to make the turning maneuver (Inoue; At least paragraph(s) 56);
detecting at least one other road user and determining at least a speed of the at least one other road user (Inoue; At least paragraph(s) 60);
determining whether it is possible to make the turning maneuver safely as a function of at least the speed of the at least one other road user (Inoue; At least paragraph(s) 103-105; the other vehicle information is displayed and then the colors are adjusted based on the required time to turn.  It is interpreted that one in the art would 
However, even if a different interpretation is taken, this feature would be obvious in view of Beckwith (Beckwith; At least paragraph(s) 41-44).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Beckwith into the invention of Inoue with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining whether a turn is safe to make and then changing the display accordingly would provide more useful information to the user and a safer operation of the vehicle, thus improving the user experience.  
displaying safety information related to the turning maneuver which is superimposed in a view of the driver of the at least one other road user (Inoue; At least paragraph(s) 96),
wherein the safety information relating to the turning maneuver comprises optical highlighting using at least one of a frame with the frame being inserted around the at least one other road user, and the safety information comprises an indication related to a time frame during which the turning maneuver is determined to be safe, the time frame is displayed by a countdown, and a numerical representation serves as the countdown (Inoue; At least paragraph(s) 91, 95, and 96),
wherein the highlighting is positioned on a head up display and around the view of the driver of the at least one other road user so that the highlighting moves as the at 
wherein the frame is positioned so that it encloses a vehicle of the other road user (Inoue; At least paragraph(s) paragraph(s) 82 and 95; the color border surrounds the vehicle), 
Inoue discloses that the countdown time is directly next to the frame (Inoue; At least figure 3; there is nothing in between, i.e. directly next to each other, the information including the countdown (12 seconds) and the frame), but does not explicitly disclose, the countdown timer and the frame are always directly next to one another, 
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have tested various configurations of designs and chosen the design that best meets the needs, wants, trade-offs, etc. of the user, designer, environment, etc.  Therefore, choosing one design over another would be a matter of design choice and within the skill of one in the art.  This is further evidenced by “Augmented Reality and Representation in Vehicle for Safe Driving at Night” to Park, which shows, in at least table I and figure 4, bounding boxes that change color around vehicles with adjacent vehicle information.)
and both the frame and the countdown timer change color depending on whether it is possible to make the turning maneuver safely (Inoue; At least paragraph(s) 71 and 103-105; the display changes the color associated with the oncoming vehicle based on 
Further, at the time of filing, any specific color, shape, layout, etc. of the display would be obvious and within the skill of one in the art.  Testing of these details would be part of the design process in creating a heads-up display, as evidenced in at least “A Left-Turn Driving Aid Using Projected Oncoming Vehicle Paths with Augmented Reality” to Tran et al. or “Efficient Information Representation Method for Driver-Centered AR-HUD System” to Park et al. and the final configuration would be a matter of design choice based on matters of cost, intended users, etc.  
As per claim 2, Inoue discloses displaying the time frame, but does not explicitly disclose wherein the time frame is further displayed by a progress bar.
However, the above features are taught by Beckwith (Beckwith; At least paragraph(s) 31 and figure 4; a progress bar of a set time is shown).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Beckwith into the invention of Inoue with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Displaying a progress bar of a set time, for example the required time to turn of Inoue, would provide the user additional information of where the vehicle will be in a set time to allow the user to better gauge the situation.  
As per claim 3, Inoue discloses wherein the safety information relating to the turning maneuver comprises the optical highlighting by means of color coding the frame (Inoue; At least paragraph(s) 82 and 95).
As per claim 4, Inoue discloses wherein the at least one other road user and at least one of the speed and an acceleration thereof is detected using at least one of a vehicle-to-vehicle communication device and a sensor device comprising at least one of a front view camera, a radar sensor, and a laser (Inoue; At least paragraph(s) 60, 62, and 64).
As per claim 5, Inoue discloses further comprising detecting the intention to make the turning maneuver by detecting at least one of 
an operation of an indicator,
driving into a turning lane, using position information of the motor vehicle or a signal of a front view camera,
a braking maneuver, and
a steering wheel angle (Inoue; At least paragraph(s) 83 and 135).
As per claim 6, Inoue discloses further comprising detecting at least one further variable which is a characteristic of a traffic situation, and assessing the at least one further variable during a determination of a display and displaying further additional information related to the at least one further variable (Inoue; At least paragraph(s) 57, 133-137).  
As per claim 7, Inoue discloses wherein the at least one further variable is determined as a function of at least one of traffic signs, rights of way, and weather conditions (Inoue; At least paragraph(s) 133).
As per claim 9, Inoue discloses a driver assistance system for a motor vehicle, comprising a unit which is configured to execute the steps of the method according to claim 1 (Inoue; At least paragraph(s) 56 and the rejection to claim 1 above).
As per claim 10, Inoue discloses a motor vehicle comprising the driver assistance system according to claim 9 (Inoue; At least paragraph(s) 1 and 56).
As per claim 11, Inoue discloses wherein the safety information is at least one of displayed in a region of a windscreen and displayed via the head up display (Inoue; At least paragraph(s) 56 and 72).
Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, in view of Beckwith as applied to claim 1, and in further view of U.S. Patent Application Publication 2017/0025005 to Barth et al.
As per claim 8, Inoue discloses determining and displaying traffic regulations that the driver should be aware of (Inoue; At least paragraph(s) 13, 133-137, and 142), but does not explicitly disclose further comprising, determining whether the at least one other road user has a right of way, wherein the further additional information is only displayed in response to determining that the at least one other road user has the right of way.  
However, the above features are taught by Barth (Barth; At least paragraph(s) 17, 26, 30-32, and 35).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Barth into the invention of Inoue with the motivation of using a known technique to improve a similar device in the .  
Response to Arguments
Applicant’s arguments, see page 5, filed 06/21/2021, with respect to 35 U.S.C. 112(b) rejections of the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 06/21/2021, with respect to the 35 U.S.C. 103 rejection of claim(s) 1-7 and 9-11 have been considered, but are not persuasive.  As discussed in the rejection above, Inoue discloses, in at least paragraph(s) 82, “a color border that surrounds the other vehicle”.  Although Inoue does not explicitly disclose that the other vehicle information is always directly next to the border, specific placement of items on the display would be a matter of design choice and within the skill of one in the art.  Displaying the other vehicle information next to the vehicle would avoid confusion as to which vehicle the information belongs to.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/David P. Merlino/           Primary Examiner, Art Unit 3669